Filed 8/26/13 In re M.W. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



In re M.W., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                  C071349

                   Plaintiff and Respondent,                                        (Super. Ct. No. 68026)

         v.

M.W.,

                   Defendant and Appellant.




         Minor M.W. appeals from the juvenile court‟s order to pay $2,528 in victim
restitution. (Welf. & Inst. Code, § 730.6 (§ 730.6).) Minor claims he was denied due
process at the restitution hearing because the juvenile court relied solely on inadmissible
hearsay evidence to find he caused the damage for which he was ordered to pay
restitution. We conclude the evidence was admissible and thus minor was not denied
due process. We affirm the order of the juvenile court.




                                                             1
                 FACTUAL AND PROCEDURAL BACKGROUND
       In September 2010, minor was adjudged a ward, placed on probation, and released
to his parents. On July 28, 2011, a violation of probation petition (VOP) was filed
alleging the minor impersonated a police officer on May 26, 2011, and vandalized a golf
course on August 12, 2011. Minor denied these allegations.
       On August 15, 2011, the People filed a new delinquency petition alleging minor
impersonated an officer (Pen. Code, § 146a, subd. (b)). Appellant admitted this charge,
and the VOP was dismissed on the People‟s motion. Minor was continued as a ward and
reinstated on probation with additional conditions.
       The juvenile court later held a restitution hearing to determine whether minor
damaged the golf course and the amount of such damages. Over a hearsay objection, the
People introduced a police report to show that minor drove “donuts” on the golf course,
damaging it. The report included statements from witnesses that minor drank alcohol that
night, then drove a vehicle on the golf course, causing the damage, and the minor‟s
admission to having done so.
       At the restitution hearing, minor denied admitting damaging the golf course, and
denied drinking that night. His father testified and corroborated that the minor had not
made admissions to the police.
       The juvenile court ordered minor to pay $2,528 restitution to the owners of the
golf course. This appeal followed.
                                      DISCUSSION
       Minor‟s sole contention is that the juvenile court wrongly considered the police
report at the restitution hearing. Minor argues that this admission rendered the
proceedings fundamentally unfair, in denial of his right to due process.
       Minor acknowledges we have twice ruled that hearsay evidence is admissible at
the dispositional phase of a juvenile delinquency case (In re Vincent G. (2008)
162 Cal.App.4th 238, 244 (Vincent G.); In re T.C. (2009) 173 Cal.App.4th 837, 848

                                             2
(T.C.)) but attempts to distinguish those cases, arguing that in those cases there was some
relationship between the dismissed counts and the underlying conviction, thus whether
the minor actually committed an uncharged count was not being established solely
through hearsay evidence. Here, minor argues, there was no relationship between the
uncharged count and the admitted count. Accordingly, he contends that when the People
and trial court relied on the police report to establish causation, they violated his right to
due process because they relied on only hearsay evidence to prove he had committed the
criminal act for which he was now being ordered to pay restitution.
       We have previously held that: “section 730.6 specifies when restitution must be
imposed. Welfare and Institutions Code section 730 (§ 730) states when restitution may
be imposed as a condition of probation. In other words, . . . section 730.6 „serve[s] as a
floor, not a ceiling, for juvenile probation conditions.‟” (T.C., supra, 173 Cal.App.4th at
p. 845.) Accordingly, the People were not required to prove causation under section
730.6 before the juvenile court could order the minor to pay restitution as a condition of
probation.
       According to section 730: “The court may impose and require any and all
reasonable [probation] conditions that it may determine fitting and proper to the end that
justice may be done and the reformation and rehabilitation of the [minor] enhanced.”
(§ 730, subd. (b); see also In re Sheena K. (2007) 40 Cal.4th 875, 889.) Thus, in
determining whether and how much restitution a minor should pay as a condition of
probation, the juvenile court is setting a condition of probation it has deemed appropriate
under the circumstances to reform and rehabilitate the minor. The juvenile court is not
determining the minor‟s criminal liability, as such.
       Moreover, in setting the conditions of probation, it is well-established that juvenile
courts “should consider the broadest range of information,” including uncharged criminal
acts. (T.C., supra, 173 Cal.App.4th at pp. 845-846.) Thus the juvenile court‟s
consideration of a police report in setting the minor‟s probation conditions, including

                                               3
restitution, was not a violation of his right to due process. (See T.C., supra, 173
Cal.App.4th at pp. 848-849; In re Jeanette V. (1998) 68 Cal.App.4th 811, 817 [due
process is a flexible concept].)
                                      DISPOSITION
       The order of the juvenile court is affirmed.



                                                       DUARTE                     , J.



We concur:



           NICHOLSON                       , Acting P. J.



           MURRAY                          , J.




                                              4